                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  4:12CR3084

       vs.
                                                               RELEASE ORDER
CHRISTOPHER ESPINOZA,

                       Defendant.



       The defendant is released subject to the following:

       1)        The defendant shall appear at his revocation hearing scheduled for
                 September 21, 2021 at 12:30 p.m. before the Honorable Richard G. Kopf,
                 in Courtroom 2, United States Courthouse and Federal Building, 100
                 Centennial Mall North, Lincoln, Nebraska.


       2)        The defendant shall comply with all terms and conditions of supervised
                 release which were imposed at sentencing.



July 14, 2021.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
